Case 3:19-cv-01052-NJR Document 15-1 Filed 02/06/20 Page 1 of 3 Page ID #42



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS



               JOSHUA COMPTON                        CIVIL NO. 3:19-cv-01052
                   Plaintiff(s),
                                                     CJRA TRACK: B
                         vs
                                                     PRESUMPTIVE TRIAL MONTH:
             THE CBE GROUP, INC.,                    November 2020
                 Defendant(s)
                                                     JUDGE: Nancy J. Rosenstengel


                         JOINT REPORT OF PARTIES
              AND PROPOSED SCHEDULING AND DISCOVERY ORDER

        Pursuant to Federal Rule of Civil Procedure 26(f) and SDIL-LR 16.2(a), an initial
conference of the parties was held on February 6, 2020 with attorneys and/or unrepresented parties
Alexander Taylor on behalf of the Plaintiff and Patrick Watts on behalf of the Defendant
participating.

SCHEDULING AND DISCOVERY PLANS WERE DISCUSSED AND AGREED TO
AS FOLLOWS:

       1.      Initial interrogatories and requests to produce, pursuant to Federal Rules of Civil
               Procedure 33 and 34 shall be served on opposing parties by February 20, 2020.

       2.      Plaintiff’s deposition shall be taken by March 20, 2020.

       3.      Defendant’s deposition shall be taken by April 20, 2020.

       4.      Motions to amend the pleadings, including the commencement of a third party
               action, shall be filed by April 27, 2020 (which date shall be no later than 90 days
               following the Scheduling and Discovery conference).

       5.      Expert witnesses shall be disclosed, along with a written report prepared and signed
               by the witness pursuant to Federal Rule of Civil Procedure 26(a)(2), as follows:
               Plaintiff’s expert(s): May 4, 2020.
               Defendant’s expert(s): May 11, 2020.

       6.      Depositions of expert witnesses must be taken by:
               Plaintiff’s expert(s): May 18, 2020.
               Defendant’s expert(s): May 25, 2020.
Case 3:19-cv-01052-NJR Document 15-1 Filed 02/06/20 Page 2 of 3 Page ID #43



     7.    The parties CERTIFY that they have discussed, in particular, the proportionality
           of discovery, the burden and expense associated with discovery, and the discovery
           of electronically stored information (ESI). The parties ☐ do ☒ do not anticipate a
           need for an ESI protocol.

     8.    Discovery shall be completed by June 1, 2020 (which date shall be no later than
           115 days before the first day of the month of the presumptive trial month or the
           first day of the month of the trial setting). Any written interrogatories or request for
           production served after the date of the Scheduling and Discovery Order shall be
           served by a date that allows the served parties the full 30 days as provided by the
           Federal Rules of Civil Procedure in which to answer or produce by the discovery
           cut-off date.

     9.    All dispositive motions shall be filed by June 15, 2020 (which date shall be no
           later than 100 days before the first day of the month of the presumptive trial month
           or the first day of the month of the trial setting). Dispositive motions filed after this
           date will not be considered by the Court.

     10.   The parties are reminded that, prior to filing any motions concerning discovery,
           they must first meet and confer relating to any discovery disputes and then contact
           the Court to arrange a telephone discovery dispute conference if they are unable to
           resolve their dispute. If the dispute cannot then be resolved in the first telephonic
           conference, the Court will establish, with the input of the parties, the mechanism
           for submitting written positions to the Court on an expedited basis.

     DATED: February 6, 2020


                                                   Alexander J. Taylor
                                                   ___________________________________________________________________________

                                                   Attorney(s) for Plaintiff(s)



                                                   Patrick A. Watts
                                                   ___________________________________________________________________________

                                                   Attorney(s) for Defendant(s)
Case 3:19-cv-01052-NJR Document 15-1 Filed 02/06/20 Page 3 of 3 Page ID #44



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


               JOSHUA COMPTON                         CIVIL NO. 3:19-cv-01052
                   Plaintiff(s),
                                                      CJRA TRACK: B
                          vs
                                                      PRESUMPTIVE TRIAL MONTH:
             THE CBE GROUP, INC.,                     November 2020
               Defendant(s)
                                                      JUDGE: Nancy J. Rosenstengel


                         SCHEDULING AND DISCOVERY ORDER

        Depositions upon oral examination, interrogatories, request for documents, and answers
and responses thereto shall not be filed unless on Order of the Court. Disclosures or discovery
under Rule 26(a) of the Federal Rules of Civil Procedure are to be filed with the Court only to the
extent required by the final pretrial order, other order of the Court, or if a dispute arises over the
disclosure or discovery.

        Having reviewed the Report of the Parties and finding that the parties have complied with
the requirements of Federal Rule of Civil Procedure 26(f) and SDIL-LR 16.2(a), the Court hereby
approves and enters the Proposed Scheduling and Discovery Order as submitted by the parties/as
modified at the Pretrial Scheduling and Discovery Conference.

       A final pretrial conference is set for October 21, 2020, at the East St. Louis Courthouse
before Chief Judge Nancy J. Rosenstengel in accordance with SDIL-LR16.2(b).

       As initially set by the Court, the presumptive trial month is November 2020.

       IT IS SO ORDERED.

       DATED: February 6, 2020


                                                      s/ Nancy J. Rosenstengel______
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge
